 2

 3

 4
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 5                                                               EASTERN DISTRICT OF WASHINGTON



                                                                 Dec 17, 2019
 6
                                                                      SEAN F. MCAVOY, CLERK



 7

 8                          UNITED STATES DISTRICT COURT

 9                        EASTERN DISTRICT OF WASHINGTON

10 BRENDA P.,                                        No. 1:19-cv-03142-MKD
              1



11                         Plaintiff,
                                                     ORDER GRANTING MOTION
12            vs.                                    FOR SUBSTITUTION

13 ANDREW M. SAUL,                             ECF NO. 16
   COMMISSIONER OF SOCIAL
14 SECURITY,
                        Defendant.
15
         BEFORE THE COURT is the stipulated Motion for Substitution of a Party
16
   under Federal Rule of Civil Procedure 25(a). ECF No. 16. The Motion was
17
   submitted for consideration without oral argument. The Court has reviewed the
18
   record and is fully informed.
19

20



     1
         To protect the privacy of plaintiffs in social security cases, the undersigned

     identifies them by only their first names and the initial of their last names.

          ORDER - 1
 1        Plaintiff died on October 29, 2019. ECF No. 13, Ex. 1 (obituary). On

 2 December 6, 2019, Plaintiff’s counsel filed a Statement Noting a Party’s Death.

 3 ECF No. 15. The stipulation in the Motion for Substitution indicates that Plaintiff

 4 died intestate and her sole successor is her surviving father Don Quinlivan, who is

 5 represented by Plaintiff’s attorney Nicholas Jordan. ECF No. 16 at 2. Mr.

 6 Quinlivan moves for substitution as plaintiff pursuant to Federal Rule of Civil

 7 Procedure 25(a). Rule 25 permits substitution by the decedent’s successor when

 8 the claim is not extinguished. See Fed. R. Civ. P. 25(a)(1); ECF No. 14 (Order

 9 Denying Motion to Dismiss) (discussing Rule 25).

10        Accordingly, pursuant to Rule 25 and the stipulation set forth in the Motion

11 for Substitution, IT IS HEREBY ORDERED:

12        1. The stipulated Motion for Substitution of a Party Under Fed. R. Civ. P.

13 25(a), ECF No. 16, is GRANTED;

14        2. Don Quinlivan is substituted as Plaintiff as the successor in interest for

15 Brenda P.; and

16        3. The District Court Executive is directed to amend the docket to reflect

17 the substitution of Don Quinlivan as Plaintiff and to reflect attorney Nicholas

18 Jordan as counsel of record for Mr. Quinlivan; and

19        4. All future Court filings shall reflect the amended case caption; and

20        5. On or before January 10, 2020, the parties shall file either a Stipulated


      ORDER - 2
 1 Motion for Amended Scheduling Order or other motion to move the case toward

 2 resolution.

 3        The District Court Executive is directed to file this Order, amend the docket

 4 as set forth above, and furnish copies of this Order to counsel.

 5        DATED this December 17, 2019.

 6                              s/Mary K. Dimke
                                MARY K. DIMKE
 7                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20


      ORDER - 3
